DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant shows that shifting the dividing point of between Regions A and B of Peak 1 of the 1H-NMR spectrum from 4.75 ppm in the data of Morita to 4.78 ppm, as claimed, results in ratios that are not ≥ 1.5 (Remarks: pp. 2-6).  As such, the prior art does not reasonably teach or suggest—in the context of the claims—the perhydropolysilazane composition wherein the 1H-NMR spectrum includes the feature required in claim 1 (and consequently in the dependent claims 2-13),
when an area from a minimum point between the peaks of Peak 1 and Peak 2 to 4.78 ppm is referred to as a Region B of the area (P1) of Peak 1 and an area from 4.78 ppm to a minimum point of Peak 1 is referred to as a Region A of the area (P1) of Peak 1, a ratio (P/PB) of an area (P.\) of Region A relative to an area (PB) of Region B is greater than or equal to 1.5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814